Opinion by
Oliver, P. J.
The appraiser’s report described the merchandise as “flat bottom, ungilt, faceted top glass jewels” and stated that they are similar to those involved in Solomon v. United States (13 Ct. Cust. Appls. 353, T. D. 41256). The collector’s report which was received in evidence stated that the *505merchandise would now be properly classified at 40 percent under paragraph 218 (e) and (T. D. 49458). An officer of the plaintiff-corporation identified a ■sample and stated that the articles were used “in connection with bicycle, automobile, and so-called instrument lamps, to diffuse light therefrom.” On the Tecord presented and following the cited case the protests were sustained.